Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 183-203 are pending in the present application.  Claims 187-202 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 183-186 and 203 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 103
The rejection of claims 183-186 and 203 under 35 USC 103(a) over Jayaprakasam et al. (Life Sciences, 2003 cited by applicant in parent case) as evidenced by Bundgaard, 1991, Bolger et al. (US 5,232,917), Dorn et al. (US 5,512,570) and Price et al. (US 6,933,312) is maintained.  See page 8, paragraph 11 of Office Action dated 01/25/2019.
Jayaprakasam et al. teaches withanolides, such as:

    PNG
    media_image1.png
    180
    285
    media_image1.png
    Greyscale
 having antiproliferative property (see the entire article, 


The instant claims differ from Jayaprakasam et al. by reciting the corresponding 3-sulfate with additional esterification at 27- or 4, 27- positions, such as,

    PNG
    media_image2.png
    166
    504
    media_image2.png
    Greyscale
.

However, as noted above in paragraph #10 and the previous Office Action, the prior art teaches esters, such as, sulfate and ethers as well-known prodrugs.  The art also teaches
Esterification at various sites (see for example, Ichikawa et al., 2006) and
Various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, lines 48-57).
Based on the teachings of Jayaprakasam and the level of skill of the ordinary artisan in the art at the time of the present invention, the skilled artisan would have the reasonable that esterification of one or more of the hydroxyl groups of the prior art compound would result in compound(s) with various advantages.

Again, as recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Therefore, the claimed invention is rendered prima facie obvious.

The rejection of claims 183-186 and 203 under 35 U.S.C. 103(a) over Ichikawa et al. (Mol. Cancer Ther., 2006 cited by applicant in parent case) as evidenced by Bundgaard, 1991, Bolger et al. (US 5,232,917), Dorn et al. (US 5,512,570) and Price et al. (US 6,933,312) is maintained. See page 11, paragraph 12 of Office Action dated 01/25/2019.
Ichikawa et al. teaches withanolides such as:

    PNG
    media_image3.png
    194
    595
    media_image3.png
    Greyscale
, potentiate apoptosis, inhibit invasion and abolish osteoclastogenesis (see the entire article, especially Figure 1, compounds WS-7 and WS-8; page 1439, Results, 2nd paragraph).

The instant claims differ from Ichikawa et al. by reciting the 3-sulfated derivative of the prior art compound, WS-8.

However, as evidenced by the prior art, esters, such as, sulfate (as recited by the 

Based on the knowledge in the art at the time of the present invention as discussed above, the production of the prodrugs including the corresponding 3-sulfate derivative of the prior art compound is rendered prima facie obvious. The motivation would be based on the desire to obtain additional prodrugs with improved properties as taught by the secondary references.
Additionally, as recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues, in both the Remarks and Gunatilaka’s Declaration, that sulfate moiety of compounds of the invention does not hydrolyze to produce the corresponding hydroxyl moiety.  Applicant’s argument was considered but not persuasive for the following reasons.

Second, as evidenced by the art, ester derivatives of withanolides, including 3-sulfate derivative thereof, are known in the art.  As noted by Xu et al., 2008 (cited above and in previous Office Actions), 3-sulfate derivatives of withanolides occur in nature and have biological properties as taught for other ester derivatives, i.e., antiproliferative properties (see for example, Jayaprakasam et al. 2003).  Based on the knowledge in the art, the skilled artisan would have the reasonable expectation that the addition of sulfate to the 3-position of the prior art compounds would result in compounds with similar properties as taught by the cited references.  In other words, the addition of a 3-sulfate group to the prior art compounds would not change the biological properties of the compounds.
Lastly, applicant has not provided any factual evidence that the lack of hydrolysis of the 3-sulfate group, as argued by applicant, results in properties not seem with the corresponding 3-hydroxyl compounds.  In fact, as set forth in the present specification, the compounds would have identical biological properties.
For these reasons, the rejections of claims 183-186 and 203 under 35 USC 103(a) over (i) Jayaprakasam et al. (Life Sciences, 2003 cited by applicant in parent 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628